OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05646 New Century Portfolios (Exact name of registrant as specified in charter) 100 William Street, Suite 200Wellesley, Massachusetts (Address of principal executive offices) (Zip code) Nicole M. Tremblay, Esq. Weston Financial Group, Inc.100 William Street, Suite 200Wellesley, MA 02481 (Name and address of agent for service) Registrant's telephone number, including area code:(781) 235-7055 Date of fiscal year end:October 31, 2011 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. New Century Capital New Century Balanced New Century Opportunistic New Century International New Century Alternative Strategies ANNUAL REPORT Year Ended October 31, 2011 100 William Street, Suite 200, Wellesley MA 02481 781-239-0445 888-639-0102 Fax 781-237-1635 CONTENTS PRESIDENT’S LETTER TO SHAREHOLDERS 1-2 PERFORMANCE CHARTS 3-7 NEW CENTURY PORTFOLIOS New Century Capital Portfolio Portfolio Information 8 Schedule of Investments 9-10 New Century Balanced Portfolio Portfolio Information 11 Schedule of Investments 12-13 New Century Opportunistic Portfolio Portfolio Information 14 Schedule of Investments 15 New Century International Portfolio Portfolio Information 16 Schedule of Investments 17-18 New Century Alternative Strategies Portfolio Portfolio Information 19 Schedule of Investments 20-21 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24-26 Financial Highlights 27-31 Notes to Financial Statements 32-42 Report of Independent Registered Public Accounting Firm 43 Board of Trustees and Officers 44-45 Federal Tax Information 46 About Your Portfolios’ Expenses 47-49 Trustees’ Approval of Investment Advisory Agreements 50-53 LETTER TO SHAREHOLDERS December 2011 Dear Fellow Shareholders: I am pleased to present our 22nd Annual Report. The report summarizes the twelve-month period ended October 31, 2011. In addition, it presents important financial information for each of the New Century Portfolios. I also invite you to visit our website at www.newcenturyportfolios.com for additional information. Although a strong month of October reversed a portion of the losses from the steep declines in August and September, the equity markets continue to exhibit abnormal levels of volatility. Since reaching an intra-year peak in late April, the equity markets have been driven by negative sentiment and forward-looking uncertainty. We believe the market’s current sentiment is well-founded. Domestically, GDP growth remains anemic, unemployment remains stubbornly high and housing prices have been unable to sustain a much-needed recovery. Consumer confidence, even after a recent increase, remains low. Globally, the European debt crisis and its potential impact on the global economy have renewed concerns of another recession. Politically, the gridlock in Congress, exacerbated by election-year rhetoric, has precluded a clear source of confidence from Washington. However, we also see positive signs amid the gloomy headlines. Corporate balance sheets maintain higher than usual levels of cash, Q3 earnings announcements were mostly positive, and underlying valuation metrics appear compelling. We believe, and history has proven, that periods of uncertainty and volatility provide opportunity for the prudent investor. During the twelve-month period ended October 31, 2011, New Century Capital Portfolio reduced its allocation to the International, Mid and Small-Cap sectors in favor of Large-Cap equities. The Portfolio also increased its holdings in the Health Care sector. The Portfolio maintained its cash position. These changes were made to reduce the overall volatility of the Portfolio and to take a more-defensive posture. Nonetheless, during the period, New Century Capital Portfolio’s total return was 4.54% as compared to the S&P 500® Composite Index total return of 8.09%. The underperformance relative to the S&P 500® Composite Index was attributable to the Portfolio’s exposure during the period to the International, Mid and Small-Cap sectors. New Century Balanced Portfolio reduced its exposure to U.S. Government Bonds while increasing allocation to High Quality and Foreign Bonds within the fixed income category. Within the equity category, the Portfolio reduced its allocation to Small and Mid-Cap equities and the Biotech sector. The Portfolio increased its holdings in Large-Cap equities and the Consumer Staples and Health Care sectors. Similarly, these changes were made to reduce the overall volatility of the Portfolio and to take a more-defensive posture. Nonetheless, during the period, New Century Balanced Portfolio’s total return was 4.29%, as compared to the S&P 500® Composite Index return of 8.09% and the Barclays Capital Intermediate Government/Credit Index total return of 3.22%. The underperformance relative to the S&P 500® Composite Index was attributable to the Portfolio’s allocation to the fixed income sector and to its exposure to the International, Mid and Small-Cap sectors. New Century Opportunistic Portfolio reduced its allocation to International, Small and Mid-Cap equities in favor of an increased allocation to the Large-Cap equity sector. The Portfolio also decreased its holdings in the Biotech sector and increased its cash position. Once again, these changes were made to reduce the overall volatility of the Portfolio and to take a more-defensive posture. Nonetheless, during the period, New Century Opportunistic Portfolio’s 1 total return was 4.21% as compared to the Russell 3000 Growth Index‘s total return of 9.92%. The underperformance relative to the Russell 3000 Growth Index was attributable to the Portfolio’s allocation to the International, Small and Mid-Cap sectors. New Century International Portfolio increased its position in the Asia Pacific economies while reducing its overall allocation to Emerging Markets and the Americas. Within the European sector, the Portfolio sold out of its holdings in Spain in favor of more diversified funds. The earlier catastrophe in Japan, unrest in the Middle East and concerns about Europe have all contributed to the weakness in diversified international markets relative to the U.S. marketplace over the last twelve months. During the period, New Century International Portfolio declined 7.22%. The international equity markets, as measured by the MSCI EAFE Index, declined 4.08% and the MSCI Emerging Markets Index declined 7.72%. The underperformance relative to the MSCI EAFE Index was attributable primarily to the Portfolio’s allocation to the emerging markets sector. Although concerns about the Euro Debt crisis have continued throughout the year, we have begun to see some positive developments. New Century Alternative Strategies Portfolio added a tenth investment category: Managed Futures Funds, which utilize long/short trading strategies in commodities and currencies with an objective of generating absolute returns with a low correlation to stocks and bonds. The Deep Value/Distressed category exposure was reduced in response to high market volatility. The Portfolio maintained diversified positions in a broad global allocation portfolio. On April 29, 2011, Morningstar reclassified the Portfolio to the newly created Multialternative category. New Century Alternative Strategies Portfolio’s total return was 0.62% for the period as compared to the Barclays Capital Intermediate Government/Credit Index’s total return of 3.22% and the S&P 500® Composite Index’s total return of 8.09%. While future performance is always unpredictable, we are confident that New Century’s investment philosophy - diversification, risk assessment and long-term focus - will maximize risk-adjusted returns. New Century is committed to its shareholders and appreciates your selecting New Century as part of your long-term investment strategy. Sincerely, Nicole M. Tremblay President, CEO Wayne M. Grzecki Portfolio Manager Ronald A. Sugameli Portfolio Manager Susan K. Arnold Portfolio Manager Andre M. Fernandes Portfolio Manager Investors should take into consideration the investment objectives, risks, charges and expenses of the New Century Portfolios carefully before investing. The prospectus contains these details and other information and should be read carefully before investing. Principal value of an investment will fluctuate and shares when redeemed may be worth more or less than your original investment. Past performance is not indicative of future results. Portfolio and opinions expressed herein are subject to change. 2 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) Average Annual Total Returns For Years Ended October 31, 2011 1 Year 5 Years 10 Years New Century Capital Portfolio (a) 4.54% -0.20% 3.61% S&P 500® Composite Index 8.09% 0.25% 3.69% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 3 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) (Continued) Average Annual Total Returns For Years Ended October 31, 2011 1 Year 5 Years 10 Years New Century Balanced Portfolio (a) 4.29% 1.35% 3.91% S&P 500® Composite Index 8.09% 0.25% 3.69% Barclays Capital U.S. Intermediate Government/Credit Bond Index 3.22% 5.87% 4.98% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 4 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) (Continued) Average Annual Total Returns For Years Ended October 31, 2011 1 Year 5 Years 10 Years New Century Opportunistic Portfolio (a) 4.21% 1.65% 3.36% Russell 3000 Growth Index 9.92% 3.01% 3.74% S&P 500® Composite Index 8.09% 0.25% 3.69% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 5 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) (Continued) Average Annual Total Returns For Years Ended October 31, 2011 1 Year 5 Years 10 Years New Century International Portfolio (a) -7.22% -0.20% 7.65% MSCI EAFE Index -4.08% -2.41% 5.73% (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 6 NEW CENTURY PORTFOLIOS PERFORMANCE CHARTS (Unaudited) (Continued) Average Annual Total Returns For Periods Ended October 31, 2011 1 Year 5 Years Since Inception* New Century Alternative Strategies Portfolio (a) 0.62% 1.12% 4.54% S&P 500® Composite Index 8.09% 0.25% 3.54% Barclays Capital U.S. Intermediate Government/Credit Bond Index 3.22% 5.87% 5.26% * Initial public offering of shares was May 1, 2002. (a) The total returns shown do not reflect the deduction of taxes that a shareholder would pay on Portfolio distributions or the redemption of Portfolio shares. 7 NEW CENTURY CAPITAL PORTFOLIO PORTFOLIO INFORMATION October 31, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares Dow Jones U.S. Energy Sector Index 7.0% Wells Fargo Advantage Growth - Administrator Class 6.8% iShares S&P 500 Growth Index 6.2% iShares S&P 500 Index 6.0% MFS Growth - Class I 5.8% Vanguard Dividend Growth - Investor Shares 5.8% Vanguard 500 Index - Investor Shares 4.4% Fidelity Select Utilities Growth 4.3% iShares S&P SmallCap 600 Growth Index 3.9% iShares Russell 1000 Index 3.1% 8 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 INVESTMENT COMPANIES — 96.6% Shares Value Large-Cap Funds — 55.5% Amana Trust Income $ American Funds AMCAP - Class A BlackRock Equity Dividend - Institutional Shares Columbia Dividend Opportunity - Class A Gabelli Asset (The) - Class I Shares iShares Russell 1000 Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Growth Index (a) iShares S&P 500 Index (a) iShares S&P 500 Value Index (a) MFS Growth - Class I (b) Morgan Stanley Institutional Opportunity Portfolio - Class P (b) Vanguard 500 Index - Investor Shares Vanguard Dividend Growth - Investor Shares Wells Fargo Advantage Growth - Administrator Class (b) Sector Funds — 18.5% Fidelity Select Health Care Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) International Funds — 10.4% Aberdeen Emerging Markets Institutional - Institutional Class First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Index (a) iShares MSCI Emerging Markets Index (a) Oppenheimer International Growth - Class Y Small-Cap Funds — 6.8% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) Mid-Cap Funds — 5.4% iShares S&P MidCap 400 Growth Index (a) iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) Total Investment Companies (Cost $68,861,372) $ See accompanying notes to financial statements. 9 NEW CENTURY CAPITAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 3.5% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.054% (d) (Cost $3,115,678) $ Total Investments at Value — 100.1% (Cost $71,977,050) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 10 NEW CENTURY BALANCED PORTFOLIO PORTFOLIO INFORMATION October 31, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Loomis Sayles Bond - Institutional Class 9.4% Templeton Global Bond - Class A 9.4% First Eagle Global - Class A 6.5% iShares S&P 500 Index 5.5% iShares Dow Jones U.S. Energy Sector Index 5.5% American Funds AMCAP - Class A 5.1% Harding, Loevner International Equity - Institutional Class 4.9% Dodge & Cox Income 4.9% SPDR S&P MidCap rust 4.5% Loomis Sayles Institutional High Income 4.4% 11 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 INVESTMENT COMPANIES — 98.6% Shares Value Sector Funds — 21.5% Consumer Staples Select Sector SPDR (a) $ Fidelity Select Health Care Fidelity Select Utilities Growth iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Food & Beverage (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Large-Cap Funds — 17.8% American Funds AMCAP - Class A iShares Russell 1000 Growth Index (a) iShares Russell 1000 Value Index (a) iShares S&P 500 Index (a) Vanguard Dividend Appreciation ETF (a) Wells Fargo Advantage Growth - Investor Class (b) Government/Corporate Bond Funds — 12.8% Loomis Sayles Bond - Institutional Class PIMCO Unconstrained Bond - Institutional Class Vanguard Intermediate-Term Investment-Grade - Admiral Shares Worldwide Bond Funds — 11.9% Loomis Sayles Global Bond - Institutional Class Templeton Global Bond - Class A International Funds — 11.4% First Eagle Global - Class A Harding, Loevner International Equity - Institutional Class High Quality Bond Funds — 6.9% Calvert Social Investment - Class I Dodge & Cox Income Mid-Cap Funds — 5.5% iShares S&P MidCap 400 Value Index (a) SPDR S&P MidCap rust (a) Small-Cap Funds — 4.4% iShares S&P SmallCap 600 Growth Index (a) iShares S&P SmallCap 600 Value Index (a) See accompanying notes to financial statements. 12 NEW CENTURY BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 98.6% (Continued) Shares Value High Yield Bond Funds — 4.4% Loomis Sayles Institutional High Income $ Convertible Bond Funds — 2.0% Calamos Convertible - Class I Total Investment Companies (Cost $53,999,781) $ MONEY MARKET FUNDS — 1.5% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.054% (d) (Cost $971,695) $ Total Investments at Value — 100.1% (Cost $54,971,476) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 13 NEW CENTURY OPPORTUNISTIC PORTFOLIO PORTFOLIO INFORMATION October 31, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares S&P 500 Growth Index 14.9% Wells Fargo Advantage Growth - Administrator Class 12.1% iShares MSCI Emerging Markets Index 9.0% Technology Select Sector SPDR 8.4% iShares S&P North American Natural Resources Index 7.4% iShares S&P 500 Value Index 7.2% SPDR S&P MidCap rust 6.2% Meridian Growth 4.3% iShares Dow Jones U.S. Energy Sector Index 4.0% Oppenheimer Developing Markets - Class Y Shares 3.9% 14 NEW CENTURY OPPORTUNISTIC PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 INVESTMENT COMPANIES — 97.5% Shares Value Large-Cap Funds — 41.5% Brown Advisory Growth Equity - Institutional Shares (b) $ iShares S&P 500 Growth Index (a) iShares S&P 500 Value Index (a) Vanguard Growth ETF (a) Wells Fargo Advantage Growth - Administrator Class (b) Sector Funds — 26.5% Fidelity Select Health Care iShares Dow Jones U.S. Energy Sector Index (a) iShares S&P North American Natural Resources Index (a) PowerShares Dynamic Pharmaceuticals (a) SPDR Gold Trust (a) (b) (c) Technology Select Sector SPDR (a) International Funds — 14.1% Harding, Loevner International Equity - Institutional Class iShares MSCI Emerging Markets Index (a) Oppenheimer Developing Markets - Class Y Shares Mid-Cap Funds — 10.5% Meridian Growth SPDR S&P MidCap rust (a) Small-Cap Funds — 4.9% Gabelli Small Cap Growth (The) - Class I (b) iShares S&P SmallCap 600 Growth Index (a) Total Investment Companies (Cost $10,666,289) $ MONEY MARKET FUNDS — 2.6% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.054% (d) (Cost $346,089) $ Total Investments at Value — 100.1% (Cost $11,012,378) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 15 NEW CENTURY INTERNATIONAL PORTFOLIO PORTFOLIO INFORMATION October 31, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets iShares MSCI Germany Index 6.5% Fidelity Canada 6.0% iShares MSCI Canada Index 5.8% iShares S&P Latin America 40 Index 5.4% iShares S&P Global Energy Sector Index 5.2% Matthews Pacific Tiger - Class I 5.0% Harding, Loevner International Equity - Institutional Class 4.8% Vanguard European Stock ETF 4.3% iShares MSCI United Kingdom Index 4.3% ProShares Ultra MSCI Japan 4.2% 16 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 INVESTMENT COMPANIES — 99.3% Shares Value Europe Funds — 26.9% Columbia European Equity - Class A $ Franklin Mutual European - Class A iShares MSCI Germany Index (a) iShares MSCI Sweden Index (a) iShares MSCI Switzerland Index (a) iShares MSCI United Kingdom Index (a) Vanguard European Stock ETF (a) Diversified Funds — 24.6% Columbia Acorn International Select - Class A Harding, Loevner International Equity - Institutional Class iShares MSCI EAFE Growth Index (a) iShares MSCI EAFE Index (a) iShares MSCI EAFE Value Index (a) iShares S&P Global Energy Sector Index (a) iShares S&P Global Infrastructure Index (a) iShares S&P Global Materials Index (a) Oppenheimer International Growth - Class Y Templeton Institutional Funds - Foreign Smaller Companies Series Asia/Pacific Funds — 22.8% Fidelity Japan iShares FTSE/Xinhua China 25 Index (a) iShares MSCI Australia Index (a) iShares MSCI Pacific ex-Japan Index (a) Matthews Pacific Tiger - Class I ProShares Ultra MSCI Japan (a) (b) Americas Funds — 19.6% Fidelity Canada iShares MSCI Canada Index (a) iShares MSCI Mexico Investable Market Index (a) iShares S&P Latin America 40 Index (a) Emerging Market Funds — 5.4% iShares MSCI Emerging Markets Index (a) Vanguard Emerging Markets Stock Index (a) Total Investment Companies (Cost $45,912,846) $ See accompanying notes to financial statements. 17 NEW CENTURY INTERNATIONAL PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 0.8% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.054% (c) (Cost $503,967) $ Total Investments at Value — 100.1% (Cost $46,416,813) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 18 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO PORTFOLIO INFORMATION October 31, 2011 (Unaudited) Asset Allocation (% of Net Assets) Top Ten Long-Term Holdings Security Description % of Net Assets Calamos Market Neutral Income - Class A 5.6% First Eagle Global - Class A 5.6% Merger 5.4% Wasatch-1st Source Long/Short 5.3% Marketfield 5.2% FPA Crescent 5.1% Arbitrage - Class I 4.8% BlackRock Global Allocation - Class A 4.7% TFS Market Neutral 4.0% Ivy Asset Strategy - Class A 3.9% 19 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS October 31, 2011 INVESTMENT COMPANIES — 98.4% Shares Value Global Macro Funds — 17.7% BlackRock Global Allocation - Class A $ First Eagle Global - Class A Ivy Asset Strategy - Class A Mutual Global Discovery - Class Z WisdomTree Japan Hedged Equity (a) Long/Short Equity Funds — 16.1% Marketfield TFS Market Neutral Wasatch-1st Source Long/Short Weitz Partners III Opportunity - Institutional Class (b) Arbitrage Funds — 15.8% Arbitrage - Class I Calamos Market Neutral Income - Class A Merger Asset Allocation Funds — 13.1% Berwyn Income Calamos Strategic Total Return (d) FPA Crescent Greenspring Leuthold Core Investment Oakmark Equity and Income - Class I Natural Resources Funds — 9.3% Highbridge Dynamic Commodities Strategy - Select Class Market Vectors Gold Miners ETF (a) PIMCO Commodity Real Return Strategy - Class A PowerShares Water Resources Portfolio (a) RS Global Natural Resources - Class A (b) SPDR Gold Trust (a) (b) (c) SteelPath MLP Select 40 - Institutional Class (b) Vanguard Precious Metals and Mining - Investor Shares High Yield/Fixed Income Funds — 8.1% Forward Long/Short Credit Analysis - Institutional Class Loomis Sayles Institutional High Income ProShares Short 20+ Year Treasury (a) (b) Templeton Global Bond - Class A Real Estate Funds — 6.5% CBRE Clarion Global Real Estate Income ING Global Real Estate - Class I See accompanying notes to financial statements. 20 NEW CENTURY ALTERNATIVE STRATEGIES PORTFOLIO SCHEDULE OF INVESTMENTS (Continued) INVESTMENT COMPANIES — 98.4% (Continued) Shares Value Real Estate Funds — 6.5% (Continued) Invesco Real Estate - Class A $ Option Hedged Funds — 5.4% Eaton Vance Enhanced Equity Income II (d) Eaton Vance Tax-Managed Buy-Write Income (d) Eaton Vance Tax-Managed Buy-Write Opportunities (d) Gateway - Class A Managed Futures Funds — 3.6% ASG Managed Futures Strategy - Class Y MutualHedge Frontier Legends - Class I Shares (b) Deep Value/Distressed Securities Funds — 2.8% Fairholme Royce Value Trust, Inc. (d) Total Investment Companies (Cost $102,602,348) $ STRUCTURED NOTES — 0.9% Par Value Value Credit Suisse, Buffered Accelerated Return Equity Security Linked Note due 04/05/2012 (b) (Cost $1,000,000) $ $ MONEY MARKET FUNDS — 0.8% Shares Value Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.054% (e) (Cost $918,545) $ Total Investments at Value — 100.1% (Cost $104,520,893) $ Liabilities in Excess of Other Assets — (0.1%) ) Net Assets — 100.0% $ (a) Exchange-traded fund. (b) Non-income producing security. (c) For federal income tax purposes, structured as a grantor trust. (d) Closed-end fund. (e) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2011. See accompanying notes to financial statements. 21 NEW CENTURY PORTFOLIOS STATEMENTS OF ASSETS AND LIABILITIES October 31, 2011 New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio ASSETS Investments in securities: At acquisition cost $ At value (Note 1A) $ Dividends receivable 17 35 Receivable for capital shares sold — Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed — — — Payable to Adviser (Note 2) Payable to Distributor (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment income — — Undistributed (accumulated) net realized gains (losses) on investments ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ (a) Redemption price may differ from the net asset value per share depending upon the length of time held (Note 1B). See accompanying notes to financial statements. 22 NEW CENTURY PORTFOLIOS STATEMENTS OF OPERATIONS For the Year Ended October 31, 2011 New Century Capital Portfolio New Century Balanced Portfolio New Century Opportunistic Portfolio New Century International Portfolio New Century Alternative Strategies Portfolio INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 2) Distribution costs (Note 3) Accounting fees Administration fees (Note 2) Legal and audit fees Transfer agent fees Trustees’ fees (Note 2) Custody and bank service fees Insurance expense Postage & supplies Other expenses Total expenses Less fees waived by the Adviser (Note 2) — — ) — — Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains on investments Capital gain distributions from regulated investment companies — — Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS ) ) NET INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS $ ) $ See accompanying notes to financial statements. 23 NEW CENTURY PORTFOLIOS STATEMENTS OF CHANGES IN NET ASSETS New Century Capital Portfolio New Century Balanced Portfolio Year Ended October 31, Year Ended October 31, Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment income (loss) $ ) $ ) $ $ Net realized gains (losses) from security transactions ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income (Note 1E) — ) ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from redemption fees collected (Note 1B) — — Net asset value of shares issued in reinvestment of distributions to shareholders — Payments for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ UNDISTRIBUTED NET
